DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Arguments

Applicant's arguments filed 01/25/2021 have been fully considered and have been addressed as follows. 
Applicant argued on page 8 of the remarks:
Motwani teaches an error correcting layout constituting a generic rectangular layout without any specific correlation between the number of codewords (which is different from the number of portions of each codewords) and the number of dies.
Contrary to the claimed LS layout, Motwani's layout does not require a specific number of codewords that would result in a LS layout, and there is no schme to ensure that the codeword segment is not repeated along a column or a row of the layout. Therefore, Motwani fails to teach or suggest a Latin Square layout with its inherent property.


  


Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 line 2 recites “a number of dies”, it should be “the [[a]] number of dies”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 last line recites the limitation “the error correction layout”.  There is insufficient antecedent basis for this limitation in the claim.

Any claim not specifically mentioned above, is rejected due to its dependency (inhered the deficiency) on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., US20140089760, hereinafter Schmidt, in view of JOVICIC, US 20160149640, hereinafter JOVICIC.

As per claim 1, Schmidt teaches A method comprising:
receiving a plurality of codewords of an error correcting code;
dividing the plurality of codewords of the error correcting code into a plurality of segments (Fig.1, [0026] each codeword is divided into two portions and stored in segments 18 of multiple die 16.); 
arranging, by a processing device, the plurality of segments of the plurality of codewords in a Latin Square (LS) layout spread across a plurality of dies, 
forming an error correcting layout across the plurality of dies, wherein at least a portion of the error correcting layout constitutes the LS layout.
 (Fig.4, [0043], distributing portions of multiple codewords, CWO-CW9, among six die, Examiner notes “a partial LS layout”)

Schmidt does not teach
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; 
JOVICIC teaches
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; and
([0062] codeword sequences are drawn from a matrix in which a given entry (e.g., a given codeword) appears exactly once in any given row and exactly once in any given column. Such a matrix is known as a Latin square. Examiner notes that “codeword sequences ……appears exactly once in any given row and exactly once in any given column” corresponding to “codeword segment along a column or row of the LS layout is not repeated”; See also Fig. 3A, 3B.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Schmidt to incooperate the feature “a number of codewords in the plurality of codewords is equal to a number of dies” taught by JOVICIC in order to error correction in memory (Schmidt, [0001]).

Schmidt teaches A method comprising:
obtaining a plurality of codewords, wherein each codeword is an element of an error correcting code (ECC);
assigning a plurality of dies of a memory-subsystem to each codeword of the plurality of codewords, (Fig.1, [0026] each codeword is divided into two portions and stored in segments 18 of multiple die 16)
separating each codeword of the plurality of codewords into a plurality of segments, wherein the plurality of segments are distributed across the plurality of dies of the memory sub-system; (Fig.4, [0043], distributing portions of multiple codewords, CW0-CW9, among six die,)
calculating an exclusive-OR (XOR) value based on the plurality of codewords; ([0055] 814 the second portion of the first codeword (which was stored on the failed second die) may be reconstructed based at least in part on an XOR result)
applying respective shifts to the plurality of segments of the plurality of codewords ([0028], portions of a codeword may be stored in segments of die that are offset from each other...... may be "offset" from each other if they occupy different column addresses within their respective pages.) to arrange the plurality of segments in a Latin Square (LS) layout spread across the plurality of dies ([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die); and
storing the plurality of segments of the plurality of codewords (Fig.8, 802, 804, 806, 808) and the calculated XOR value (Fig.8, 810) in an error correcting layout (Fig.7, Die 0-Die 5 and SRAM), wherein the LS layout constitutes at least a portion (Fig.7, Die 0-Die 5) of the error correction layout (Fig.7, Die 0 - Die 5 and SRAM).

Schmidt does not teach
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; 
JOVICIC teaches
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; and
([0062] codeword sequences are drawn from a matrix in which a given entry (e.g., a given codeword) appears exactly once in any given row and exactly once in any given column. Such a matrix is known as a Latin square. Examiner notes that “codeword sequences ……appears exactly once in any given row and exactly once in any given column” corresponding to “codeword segment along a column or row of the LS layout is not repeated”; See also Fig. 3A, 3B.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught Schmidt to incooperate the feature “a number of codewords in the plurality of codewords is equal to a number of dies” taught by JOVICIC in order to error correction in memory (Schmidt, [0001]).

As per claim 17, Schmidt teaches A system comprising:
a memory component (Fig.9, 916); and
a processing device (Fig.9, 908), operatively coupled with the memory component, to: 
receive a plurality of codewords of an error correction code;
divide the plurality of codewords of the error correcting code into a plurality of segments (Fig.1, [0026] each codeword is divided into two portions and stored in segments 18 of multiple die 16.); 
arrange, by a processing device, the plurality of segments of the plurality of codewords in a Latin Square (LS) layout spread across a plurality of dies, 
form an error correcting layout across the plurality of dies wherein at least a portion of the error correcting layout constitutes the LS layout. (Fig.4, [0043], distributing portions of multiple codewords, CWO-CW9, among six die, Examiner notes “a partial LS layout”)

Schmidt does not teach
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; 
JOVICIC teaches
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; and
([0062] codeword sequences are drawn from a matrix in which a given entry (e.g., a given codeword) appears exactly once in any given row and exactly once in any given column. Such a matrix is known as a Latin square. Examiner notes that “codeword sequences ……appears exactly once in any given row and exactly once in any given column” corresponding to “codeword segment along a column or row of the LS layout is not repeated”; See also Fig. 3A, 3B.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Schmidt to incooperate the feature “a number of codewords in the plurality of codewords is equal to a number of dies” taught by JOVICIC in order to error correction in memory (Schmidt, [0001]).

As per claim 2, Schmidt-JOVICIC teaches The method as applied above in claim 1, Schmidt further teaches wherein each codeword of the plurality of codewords is divided into an equal number of segments ([0026], each codeword is divided into two portions and stored in segments 18 of multiple die 16.)

As per claim 3, Schmidt-JOVICIC teaches The method as applied above in claim 2, Schmidt further teaches wherein the number of segments in each codeword is equal to a number of dies in the plurality of dies.
([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die)

As per claim 4, Schmidt-JOVICIC teaches The method as applied above in claim 3, Schmidt further teaches wherein each die of the plurality of dies includes a number of memory units. (Fig.1, [0024])

As per claim 5, Schmidt-JOVICIC teaches The method as applied above in claim 4, Schmidt further teaches wherein the number of memory units in each die is equal to the number of segments in each codeword.
([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die)

As per claim 10, Schmidt-JOVICIC teaches The method as applied above in claim 9, Schmidt further teaches wherein a number of memory units in each die of the plurality of dies is equal to the number of segments in each codeword.
([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die)

As per claim 6, Schmidt-JOVICIC teaches The method as applied above in claim 1, Schmidt teaches further comprising: calculating an exclusive-OR (XOR) value based on a combination of the plurality of codewords. ([0055] 814 the second portion of the first codeword (which was stored on the failed second die) may be reconstructed based at least in part on an XOR result)

As per claim 18, Schmidt-JOVICIC teaches The system as applied above in claim 17, Schmidt further teaches wherein the processing device is further to:
calculate an exclusive-OR (XOR) value based on a combination of the plurality of codewords. ([0055] 814 the second portion of the first codeword (which was stored on the failed second die) may be reconstructed based at least in part on an XOR result)

As per claim 7, Schmidt-JOVICIC teaches The method as applied above in claim 6, Schmidt further teaches further comprising:
storing the XOR value in an additional die (Fig.6, SRAM) outside of the LS layout and within the error correcting layout (Fig.6).

As per claim 13, Schmidt-JOVICIC teaches The method as applied above in claim 12, Schmidt further teaches wherein the larger error correcting layout comprises another die (Fig.6, SRAM) in addition to the plurality of dies in the partial LS layout (Fig.6).

As per claim 19, Schmidt-JOVICIC teaches The system as applied above in claim 18, Schmidt further teaches wherein the processing device is further to:
store the XOR value in an additional die (Fig.6, SRAM;) outside of the LS layout and within the error correcting layout (Fig.6).

As per claim 8, Schmidt-JOVICIC teaches The method as applied above in claim 6, Schmidt further teaches further comprising:
storing the XOR value within the LS layout that spans the entire error correcting layout, wherein the XOR value is distributed uniformly across the plurality of dies. ([0043] the contents of the XOR results may be distributed among (n+ 1) die, where n is the number of portions into which codewords are divided)

As per claim 11, Schmidt-JOVICIC teaches The method as applied above in claim 10, Schmidt further teaches wherein each memory unit along a column of the error correcting layout corresponds to one die of the plurality of dies, and each memory unit along a row of the error correcting layout corresponds to a different die of the plurality of dies. (Fig.7)

As per claim 12, Schmidt-JOVICIC teaches The method as applied above in claim 11, Schmidt further teaches wherein the LS layout is a partial LS layout (Fig.6, Die0-Die5), and wherein the error correcting layout is larger than the LS layout (Fig.6, Die0-Die5 and SRAM).

As per claim 14, Schmidt-JOVICIC teaches The method as applied above in claim 13, Schmidt teaches further comprising: 
dividing the XOR value into a plurality of segments;
storing each of the segments of the XOR value in the another die within the larger error correcting layout ([0043] the contents of the XOR results may be distributed among (n+ 1) die, where n is the number of portions into which codewords are divided)

As per claim 15, Schmidt-JOVICIC teaches The method as applied above in claim 1, Schmidt further teaches wherein the LS layout is a full LS layout (Fig.4, Die0-Die5) that spans the entire error correcting layout (Fig.4, Die0-Die5).

As per claim 16, Schmidt-JOVICIC teaches The method as applied above in claim 15, Schmidt teaches further comprising: 
dividing the XOR value into a plurality of segments;
distributing the segments of the XOR value uniformly among the plurality of dies along a row of the full LS layout.
([0043] the contents of the XOR results may be distributed among (n+1) die, where n is the number of portions into which codewords are divided)

As per claim 20, Schmidt-JOVICIC teaches The system as applied above in claim 18, Schmidt further teaches wherein the processing device is further to:
store the XOR value within the LS layout that spans the entire error correcting layout (Fig.4, Die0-Die5), 
wherein the XOR value is distributed uniformly across the plurality of dies. ([0043] the contents of the XOR results may be distributed among (n+ 1) die, where n is the number of portions into which codewords are divided)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RONG TANG/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111